Opinion by
Mb. Justice Felr,
In this case a verdict was directed for the defendant on the ground that the evidence would not justify a finding of negligence which was the proximate cause of the death of the plain- *640, tiff’s husband. The facts shown by the testimony are these: The plaintiff’s husband got on a car of the defendant company .at Lowellville to ride ten miles to New Castle Junction, where he was to change cars and take a train on a branch road operated by the defendant for New Castle where he lived. He was under the influence of liquor, and was assisted on the train by a friend who requested the conductor to see that he got off at New Castle Junction and took the train for New Castle. He failed to get off the train at the junction, and was not notified to do so by the conductor who, noticing him in the car soon after the train left the station, stopped the train, assisted him .to alight and pointed out to him the station which had been passed. This was between 8 and 9 o’clock at night in September. The body of the deceased was found between 4 and 5 o’clock the next morning on a railroad bridge owned by another company, some eleven hundred feet on the other side of the station. He had apparently been dead about an hour, and the injuries to his body were of such a character that his death must have followed very soon after they were received. He was not, while on the train, in a helpless condition of intoxication. With slight assistance he got on and off the car; he paid his fare to the conductor, and when the brakeman pointed out to him the station to which he would have to walk back, he said, “ Good night. Don’t bother about me, I’m all right,” and walked without difficulty toward the station. The friend who brought him to the cars at Lowellville had procured for him a flask of whisky, which was handed to him after he was seated in the car, and a broken whisky flask was found near his body the next morning. There was considerable conflict in the testimony as to the distance from the station to the place where he got off the car, some witnesses stating it as not more than two hundred feet, and others as two thousand feet. The place was a dangerous one for a man in the full possession of his faculties. ■It was ,at a point which was poorly lighted, and where theré were a number of parallel tracks on which trains frequently passed. These are the important facts as they appeared at the trial.
' The plaintiff could not make out a case against the company by proof alone of negligence on the part of the conductor in directing her husband to get off the car at a place of danger. *641No matter what the danger of tlio place or bow clear tlie negligence, he was not injured there, nor until after he had reached a place of safety and passed beyond it, nor until after such a length of time that if still intoxicated it must have been the result of further drinking. He reached the station in safety, passed by it and to the tracks of another company, and along tliem eleven hundred feet; and, as far as the testimony throws any light upon the subject, be was not killed until at least six hours after he left the train. What bad occurred in the meantime no witness knew. If lie became sober and ventured on the bridge, or if be drank again and became intoxicated and wandered aimlessly about, the defendant company was in no way responsible for his death. If he had got off the car at the station in his then semi-intoxicated condition, the company would have been under no duty to guard bim from danger. The negligence with wliicb it was charged was in putting him off the train at a place of danger. But this danger lie entirely escaped, and when he reached the station he was as safe as if lie had got off there. No negligent action of the company was the proximate cause of his death.
Judgment affirmed.